Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Brutman (38,395) on 8/17/2022.

The application has been amended as follows: 
1. 	(Currently Amended) A method of generating a longitudinal magnetic relaxation time constant (T1) or transverse magnetic relaxation time constant (T2) map for a three-dimensional (3D) image volume of a subject, the method comprising:
applying, by a gradient system, a magnetic field gradient;
applying, by an excitation system, an excitation pulse to a subject and to receive signals from the subject;
communicating with and controlling, by a computing system, the excitation system and the gradient system, to receive the signals from the excitation system; and
executing, by the computing system, program code to control the gradient system and the excitation system to:
      	acquire first, second, and third 3D images of the image volume of the subject at different times using a 3D magnetic resonance (MR) acquisition sequence with different MR acquisition parameters, wherein the 3D MR acquisition sequence used to acquire the first 3D image comprises a 3D data acquisition stage preceded by a preparation pulse, and the 3D MR acquisition sequence used to acquire the second 3D image comprises a 3D data acquisition stage which is not preceded by a preparation pulse;
        		determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
    	obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
     	generate the T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.

2. (Cancelled)

3. (Currently Amended)	A method as claimed in claim 1, wherein the preparation pulse is an inversion recovery preparation pulse.

4. (Cancelled)

5. (Original)	A method as claimed in claim 1, wherein the 3D MR acquisition sequence used to acquire the third 3D image comprises a 3D data acquisition stage preceded by a preparation pulse.

6. (Original)	A method as claimed in claim 5, wherein the preparation pulse is a T2 preparation pulse.

7. (Original)	A method as claimed in claim 1, wherein at least one of the 3D MR acquisition sequences uses variable-density Cartesian trajectories with spiral profile ordering.

8. (Original)	A method as claimed in claim 1, wherein the 3D MR acquisition sequences are generated during successive consecutive cardiac cycles of the subject.

9. (Original)	A method as claimed in claim 1, wherein at least one of the 3D MR acquisition sequences further comprises a motion estimation stage preceding a 3D data acquisition stage of the 3D MR acquisition sequence, wherein the motion estimation stage is used to acquire navigator data for correcting motion in the data acquired in the 3D data acquisition stage.

10. (Original)	A method as claimed in claim 1, wherein obtaining at least one of the first, second and third 3D images comprises:
	obtaining a k-space dataset for each 3D MR acquisition sequence; 
	performing a motion correction operation on each of the k-space datasets; and 
	reconstructing the first, second, and third 3D images from the motion corrected k-space datasets. 

11. (Previously Presented)	A method as claimed in claim 1, wherein at least one of the first, second, and third 3D images are fat-suppressed 3D images in which signal contributions of fat tissue are suppressed.

12. (Previously Presented)	A method as claimed in claim 11, wherein acquiring at least one of the first, second, and third 3D images comprises:
	acquiring, during each 3D MR acquisition sequence, a pair of echo 3D images; and
	using the pair of echo 3D images as an input to a water-fat separation algorithm which generates, as an output, the fat-suppressed 3D image.

13. (Original)	A method as claimed in claim 1, wherein the simulation dictionary is obtained using extended phase graph (EPG) simulations.

14. (Original)	A non-transitory computer readable medium having instructions recorded thereon, which, when executed by a computer, cause the computer to perform the method of claim 1.


15. (Currently Amended)	A magnetic resonance (MR) apparatus comprising: 
	a gradient system configured to apply a magnetic field gradient; 
	an excitation system configured to apply an excitation pulse to a subject and to receive signals from the subject; and 
	a computing system configured to communicate with and control the excitation system and the gradient system, to receive the signals from the excitation system, and execute program code to control the gradient system and the excitation system to: 
		acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at different times using a 3D MR acquisition sequence with different MR acquisition parameters, wherein the 3D MR acquisition sequence used to acquire the first 3D image comprises a 3D data acquisition stage preceded by a preparation pulse, and the 3D MR acquisition sequence used to acquire the second 3D image comprises a 3D data acquisition stage which is not preceded by a preparation pulse;
		determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
		obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
		generate a T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.

16. (New)	A magnetic resonance (MR) apparatus comprising: 
	a gradient system configured to apply a magnetic field gradient; 
	an excitation system configured to apply an excitation pulse to a subject and to receive signals from the subject; and 
	a computing system configured to communicate with and control the excitation system and the gradient system, to receive the signals from the excitation system, and execute program code to control the gradient system and the excitation system to: 
		acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at different times using a 3D MR acquisition sequence with different MR acquisition parameters, wherein at least one of the 3D MR acquisition sequences uses variable-density Cartesian trajectories with spiral profile ordering;
		determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
		obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
		generate a T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.

17. (New)	A magnetic resonance (MR) apparatus comprising: 
	a gradient system configured to apply a magnetic field gradient; 
	an excitation system configured to apply an excitation pulse to a subject and to receive signals from the subject; and 
	a computing system configured to communicate with and control the excitation system and the gradient system, to receive the signals from the excitation system, and execute program code to control the gradient system and the excitation system to: 
		acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at different times using a 3D MR acquisition sequence with different MR acquisition parameters, wherein at least one of the 3D MR acquisition sequences comprises a motion estimation stage preceding a 3D data acquisition stage of the 3D MR acquisition sequence, wherein the motion estimation stage is used to acquire navigator data for correcting motion in the data acquired in the 3D data acquisition stage;
		determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
		obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
		generate a T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 3, and 5-14 is the inclusion of steps of 
applying, by a gradient system, a magnetic field gradient;
applying, by an excitation system, an excitation pulse to a subject and to receive signals from the subject;
communicating with and controlling, by a computing system, the excitation system and the gradient system, to receive the signals from the excitation system; and
executing, by the computing system, program code to control the gradient system and the excitation system to:
      	acquire first, second, and third 3D images of the image volume of the subject at different times using a 3D magnetic resonance (MR) acquisition sequence with different MR acquisition parameters, wherein the 3D MR acquisition sequence used to acquire the first 3D image comprises a 3D data acquisition stage preceded by a preparation pulse, and the 3D MR acquisition sequence used to acquire the second 3D image comprises a 3D data acquisition stage which is not preceded by a preparation pulse;
        		determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
    	obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
     	generate the T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.
This in combination with the rest of the limitations of the claims is found in all of claims 1, 3, and 5-14, but not disclosed nor suggested by the prior art of record.

The primary reason for allowance of claim 15 is the inclusion of 
a gradient system configured to apply a magnetic field gradient; 
	an excitation system configured to apply an excitation pulse to a subject and to receive signals from the subject; and 
	a computing system configured to communicate with and control the excitation system and the gradient system, to receive the signals from the excitation system, and execute program code to control the gradient system and the excitation system to: 
		acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at different times using a 3D MR acquisition sequence with different MR acquisition parameters, wherein the 3D MR acquisition sequence used to acquire the first 3D image comprises a 3D data acquisition stage preceded by a preparation pulse, and the 3D MR acquisition sequence used to acquire the second 3D image comprises a 3D data acquisition stage which is not preceded by a preparation pulse;
		determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
		obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
		generate a T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.
This in combination with the rest of the limitations of the claim is found in all of claim 15, but not disclosed nor suggested by the prior art of record.

The primary reason for allowance of claim 16 is the inclusion of 
a gradient system configured to apply a magnetic field gradient; 
	an excitation system configured to apply an excitation pulse to a subject and to receive signals from the subject; and 
	a computing system configured to communicate with and control the excitation system and the gradient system, to receive the signals from the excitation system, and execute program code to control the gradient system and the excitation system to: 
		acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at different times using a 3D MR acquisition sequence with different MR acquisition parameters, wherein at least one of the 3D MR acquisition sequences uses variable-density Cartesian trajectories with spiral profile ordering;
		determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
		obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
		generate a T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.
This in combination with the rest of the limitations of the claim is found in all of claim 16, but not disclosed nor suggested by the prior art of record. 

The primary reason for allowance of claim 17 is the inclusion of 
a gradient system configured to apply a magnetic field gradient; 
	an excitation system configured to apply an excitation pulse to a subject and to receive signals from the subject; and 
	a computing system configured to communicate with and control the excitation system and the gradient system, to receive the signals from the excitation system, and execute program code to control the gradient system and the excitation system to: 
		acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at different times using a 3D MR acquisition sequence with different MR acquisition parameters, wherein at least one of the 3D MR acquisition sequences comprises a motion estimation stage preceding a 3D data acquisition stage of the 3D MR acquisition sequence, wherein the motion estimation stage is used to acquire navigator data for correcting motion in the data acquired in the 3D data acquisition stage;
		determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
		obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
		generate a T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.

This in combination with the rest of the limitations of the claim is found in all of claim 17, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852